Citation Nr: 1140251	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO. 08-35 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for post-concussive headaches.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for irritable bowel syndrome.

5. Entitlement to service connection for gastroesophageal reflux disease (claimed as acid reflux and hiatal hernia).


REPRESENTATION

Appellant represented by:  John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to July 2004. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2008 and November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal was previously addressed by the Board in a decision and remand dated in February 2011.

As to the issues currently remaining on appeal, the April 2008 RO rating decision denied entitlement to service connection for bilateral hearing loss, irritable bowel syndrome, and gastroesophageal reflux disease. A notice of disagreement was received in April 2008, a statement of the case was issued in November 2008, and a VA Form 9 was received in November 2008.

In the November 2008 rating decision the RO granted entitlement to service connection for headaches as a residual of an in-service concussion, and assigned an initial noncompensable (0 percent) rating. In January 2009 the RO received a notice of disagreement with the assignment of an initial noncompensable rating for headaches. In June 2009 the rating was increased to 10 percent effective December 27, 2007, the effective date of the award of service connection. In June 2009 a statement of the case was issued on the matter of entitlement to an initial evaluation in excess of 10 percent for headaches as a residual of concussion. In July 2009 the RO received a VA Form 9 addressing the issue of entitlement to an initial rating in excess of 10 percent for headaches as a residual of concussion.

In a January 2009 unappealed rating decision the RO found that the Veteran was not competent to handle disbursement of funds. 

The issues of an initial rating in excess of 10 percent for post-concussive headaches, service connection for bilateral hearing loss, service connection for irritable bowel syndrome, and service connection for gastroesophageal reflux disease (claimed as acid reflux and hiatal hernia), are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. The Veteran was noted to experience noise-related tinnitus during combat deployment in Iraq, is noted to experience constant tinnitus by treating VA clinicians, and is competent to report symptoms of tinnitus. 

2. It is at least as likely as not that the Veteran has experienced recurrent tinnitus from the time of in-service combat-related acoustic trauma forward.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are approximated. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board finds that the Veteran reported experiencing noise-related tinnitus during service, after his deployment in Iraq, and that he has been noted to have constant tinnitus post-service by VA treating physicians. To the extent there is a question as to continuing symptoms from active service forward, the Board affords the benefit of the doubt in favor of the Veteran. Accordingly, the Board grants service connection for tinnitus.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. When the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support a claim of service connection. When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

38 U.S.C.A. § 1154(b) provides that in the case of any veteran who engaged in combat with the enemy in active service during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incidence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. The reasons for granting or denying service connection in such cases shall be recorded in full.

The Veteran's period of active service includes a period of deployment in Iraq, for which, among other awards and decorations, he received the Combat Action Ribbon.

Tinnitus is a noise in the ears, such as ringing, buzzing, roaring or clicking; laypersons are competent to report experiencing symptoms of tinnitus. See Charles v. Principi, 16 Vet. App. 370 (2002) (veteran competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service). 

In a May 2003 in-service questionnaire pertaining to the Veteran's period of deployment in Iraq, he indicated that he experienced ringing of the ears during deployment. A reviewing clinician indicated that the Veteran had been exposed to loud noise in the field and that the tinnitus was now resolved.

In November 2007, the Veteran submitted a statement asserting that during service, he was exposed to loud noises from artillery, mortars, explosions, automatic rifle fire, and machine gun fire, and that he experiences a high-pitched, distant ringing in his ears at all times. He indicated that he had never been treated for this condition.

At a VA brain and spinal cord examination in July 2008, it was noted among many other findings that the Veteran experienced constant tinnitus.

At a rehabilitative medicine treatment session in June 2009, it was noted among many other findings that the Veteran experienced constant bilateral tinnitus. 

The Veteran's tinnitus was noted during service as having arisen during a combat deployment in Iraq due to noise exposure. The described occurrence of tinnitus during combat service is strongly presumed and is credible and consistent with the circumstances, conditions and hardships of his service. See 38 U.S.C.A. § 1154(b).

The Board notes the indication of an in-service clinician in May 2003 that the Veteran's tinnitus incurred in Iraq due to noise exposure in the field had resolved. To the extent there is any question of continuity of symptoms for the period during service until the current time, the Board perceives no medical basis upon which the point might be resolved, and, further, that the Veteran's current psychiatric condition may not be such as to render him a reliable historian as to dates of onset or recurrences of tinnitus since service. A finding of recurrent tinnitus, not necessarily constant tinnitus, from active service forward is sufficient to establish disability subject to service connection. See 38 C.F.R. § 4.87, Diagnostic Code 6260 (recurrent tinnitus is a disability warranting a 10 percent rating). As a result, the Board affords the benefit of the doubt in favor of the Veteran on the question of whether his symptoms of tinnitus have recurred from active service forward. See 38 C.F.R. § 3.102.

Accordingly, entitlement to service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.



REMAND

As noted in the Board's February 2011 decision and remand issued in this appeal, with respect to the Veteran's claims for service connection for gastroesophageal reflux disease and irritable bowel syndrome, in October 2007 the Veteran submitted a claim for "disability compensation benefits for gastrointestinal condition to include GERD, acid reflux, hiatal hernia, and any other intestinal problem as a direct service-connected disability, and also possibly secondary to a mental condition/PTSD, to include irritable bowel, but not limited to these conditions."  

The RO's April 2008 rating decision indicates that the denial of the claims is based in part on the lack of findings at February 2008 and March 2008 VA examinations of a diagnosis of gastroesophageal reflux disease or irritable bowel syndrome. In a May 2008 notice of disagreement the Veteran's representative alleged that the examinations were inadequate insofar as they did not address the Veteran's claimed symptoms or whether a diagnosis of gastroesophageal reflux or irritable bowel syndrome was appropriate, and further that the RO did not consider these claims as ones for service connection secondary to PTSD. The Board further notes that the nature of the Veteran's service is such that regulations pertaining to entitlement to service connection for undiagnosed illness or certain other conditions, including irritable bowel syndrome, are applicable. See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317. These provisions of law have not been considered in adjudication of the Veteran's claims, and were not considered in the July 2011 supplemental statement of the case, contrary to action paragraph 3(c) in the Board's February 2011 remand of these claims. See Stegall v. West, 11 Vet. App. 268, 271 (1998) ("a remand by . . . the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.")

Additionally, as noted in the Board's February 2011 decision and remand pertaining to this appeal, new treatment records have been associated with the claims file since issuance of statement of the case in June 2009 with respect to the Veteran's claim for an initial rating in excess of 10 percent for headaches. These including records pertaining to vocational rehabilitation from March 2009 to June 2009 that discuss in part occupational and functional impairment due to headaches and other service-connected disabilities. Issuance of a supplemental statement of the case that considers these additional relevant records of treatment is required. See 38 C.F.R. § 19.31. The supplemental statement of the case issued in July 2011 did not consider these newly received records, contrary to action paragraph 3(b) of the Board's February 2011 remand of this claim to the RO. See Stegall v. West, 11 Vet. App. 268 (1998).

Similarly, since the issuance of a statement of the case in November 2008, additional relevant records of treatment and examination have been received, including records of a March 2009 VA neurological examination that includes general medical clinical examination findings and review of systems as to the Veteran's hearing and gastrointestinal system, and June 2009 records of VA treatment at which the Veteran described hearing loss. Issuance of a supplemental statement of the case that considers these additional relevant records of treatment is required. See 38 C.F.R. § 19.31. The supplemental statement of the case issued in July 2011 did not consider these newly received records, contrary to action paragraph 3(a) of the Board's February 2011 remand of this claim to the RO. See Stegall v. West, 11 Vet. App. 268 (1998).
 
With respect to the February 2008 and March 2008 VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). In the notice of disagreement dated in May 2008, the Veteran's representative asserted that prior VA examinations were inadequate insofar as discussion, clinical evaluation or diagnosis was not accomplished with respect to the Veteran's claimed gastrointestinal symptoms. As the Veteran is competent to report gastrointestinal symptoms, and such may under certain circumstances be presumptively service-connected if present based on Persian Gulf War service, a VA examination and opinion should be scheduled that addresses the gastrointestinal symptoms as related by the Veteran. See 38 U.S.C.A. § 5103A(d).

At VA treatment in June 2009 the Veteran reported diminished right ear hearing. Among the Veteran's awards and decorations are the Combat Action Ribbon, and he has alleged acoustic traumas consistent with his duties in combat, such as exposure to explosive blasts. In light of the foregoing, the Board finds that the Veteran should be provided another opportunity to attend a VA examination pertaining to his claim for service connection for bilateral hearing loss. See 38 C.F.R. § 5103A(d).

The Board recognizes that the Veteran did not attend certain previously scheduled VA examinations. It is notable, however, that the Veteran has been cooperative in attending many VA examinations pertaining to claims on appeal. More generally the evidence indicates that the Veteran has been found not competent for VA compensation benefits purposes and that he misses some medical treatment appointments because he has difficulty remembering them. As the claims on appeal must in any event be remanded to afford the Veteran due process, to include compliance in consideration of new evidence and applicable laws and regulations, as requested in the Board's February 2011 remand directives, described above, the Board requests that the Veteran be afforded another opportunity to attend examinations necessary for a fully informed adjudication of his claims. However, it must be emphasized to him that further failures to attend scheduled VA examinations will result in adjudication of his claims based on the available evidence of record, and may therefore result in the denial of his claims based on the lack of favorable evidence that may have been received at those examinations. See 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his claimed gastroesophageal reflux disease, irritable bowel syndrome, hearing loss, or his service-connected headaches, for the period from July 2004 to the present. 

After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any records that have not been previously obtained from each health care provider the Veteran identifies. 

The records sought must include all relevant records of VA treatment from June 2009 forward.

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

2. Once all available medical records have been received, make arrangements with the appropriate VA medical facility or facilities for the Veteran to be afforded a VA gastrointestinal examination and a VA hearing disability examination.

The following considerations will govern the examinations:

(a) The claims folder, including all medical records, and a copy of this remand, will be reviewed by the examiners. The examiners must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) The Veteran must be advised that if he does not attend the scheduled VA examinations that his claims will be adjudicated based on the evidence of record, and may therefore be denied for lack of favorable evidence that may have been obtained at the examinations. See 38 C.F.R. § 3.655.

Given the Veteran's current psychiatric condition, the Board strongly suggests that VA personnel and the Veteran's attorney-representative assist the Veteran in remembering to attend his scheduled VA examinations.

(c) If deemed appropriate by any examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(d) At the hearing disability examination:

(i) The hearing disability examiner must take a complete history of the Veteran's symptoms of hearing loss from the Veteran. 

(ii) By law, any description by the Veteran  of having experienced episodes of in-service hearing loss during exposure to combat noise such as arms fire or explosive blasts is to be presumed true.

(iii) The hearing disability examiner must provide an opinion as to whether the Veteran has a current hearing loss, and if so, whether it began during active service or within one year after discharge from service, or is related to any incident of service.

(e) At the gastrointestinal examination:

(i) The gastrointestinal examiner must take a complete history of the Veteran's symptoms from the Veteran. 

(ii) If there is a medical basis for supporting or doubting the history provided by the Veteran, the examiner must state this, with a fully reasoned explanation.

(iii) The examiner must note a May 2003 post-deployment health assessment, indicating that the Veteran had diarrhea and was continuing to experience diarrhea post-deployment.
 
(iv) The examiner must provide an opinion as to whether the Veteran has gastrointestinal signs or symptoms, and if so, list those signs and symptoms.

(v) The examiner must provide an opinion as to whether any such signs or symptoms are caused or aggravated by service-connected PTSD.

(vi) The examiner must provide an opinion as to whether the Veteran has irritable bowel syndrome or other functional gastrointestinal intestinal disorder.

(vii) The examiner must provide an opinion as to whether the Veteran has acid reflux or gastroesophageal reflux disease.

(viii) The examiner must provide an opinion as to whether the Veteran has a hiatal hernia.
 
(ix) The examiner must provide and opinion as to whether any gastrointestinal signs or symptoms found are a manifestation of a diagnosed illness other than irritable bowel syndrome, and if so, whether the diagnosed condition began during active service or is related to any incident of service. 

(f) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

(g) Each examiner is requested to provide a fully reasoned explanation for his or her opinions based on his or her clinical experience, medical expertise, and established medical principles. 

3. Readjudicate the issues on appeal. 

Readjudication must include: 

(a) consideration of relevant evidence received since issuance of a November 2008 statement of the case pertaining to service connection for bilateral hearing loss, irritable bowel syndrome, and gastroesophageal reflux disease. Since the issuance of a statement of the case in November 2008, additional relevant records of treatment and examination have been received, including records of a March 2009 VA neurological examination that includes general medical clinical examination findings and review of systems as to the Veteran's hearing and gastrointestinal system, and June 2009 records of VA treatment at which the Veteran described hearing loss.

(b) consideration of relevant evidence received since the June 2009 statement of the case pertaining to evaluation of headaches as a residual of concussion, currently evaluated as 10 percent disabling. Since issuance of statement of the case in June 2009 with respect to the Veteran's claim for an initial rating in excess of 10 percent for headaches, records pertaining to vocational rehabilitation from March 2009 to June 2009 were received, which discuss in part occupational and functional impairment due to headaches and other service-connected disabilities.

(c) consideration of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 pertaining to certain disabilities occurring in Persian Gulf  War veterans or due to undiagnosed illnesses. Among the illnesses subject to presumptive service connection are functional gastrointestinal disorders, to include irritable bowel syndrome.

(d) consideration of whether any gastrointestinal disability found may be caused or aggravated by service-connected PTSD. 

If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


